Appeal by defendant from a judgment of the County Court, Queens County, rendered February 20, 1961 after a jury trial, convicting him of robbery in the first degree, grand larceny in the first degree, and assault in the second degree, and sentencing him as a second felony offender. Judgment reversed on the law and a new trial ordered. No questions of fact were considered. On the trial two police officers were permitted, without *706objection, to testify to a previous identification of defendant by the complaining witness. Under the circumstances disclosed by this record, the admission of the prejudicial hearsay testimony as to the previous identification requires reversal in the interests of justice, even though no exception was taken by defendant’s counsel (People v. Trowbridge, 305 N. Y. 471; People v. Altintop, 13 A D 2d 508; People v. De Jesus, 11 A D 2d 711). Beldock, P. J., Ughetta, Christ, Hill and Hopkins, JJ., concur.